UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6196


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEWIS MERCADO, a/k/a Hector Mercado,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:96-cr-00165-2)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis Mercado, Appellant Pro Se.     Monica D. Coleman, John J.
Frail,   Steven   Loew,   Assistant  United   States  Attorneys,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lewis    Mercado       appeals    the    district      court’s     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2)      (2006)        and    a    subsequent        order        denying

reconsideration.      We   have       reviewed    the   record    and   find   no

reversible error. *   Accordingly, we affirm for the reasons stated

by the district court.          United States v. Mercado, No. 3:96-cr-

00165-2 (S.D.W. Va. Dec. 28, 2011; Jan. 26, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before    the     court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




     *
       The district court did not have authority to grant the
motion to reconsider, because a motion to reconsider is not a
proper vehicle to seek review of a ruling on a § 3582 motion.
United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).



                                        2